      Case 2:17-cv-02407-JAD-VCF Document 284
                                          283 Filed 10/12/20
                                                    10/08/20 Page 1 of 2



 1   Ramiro Morales
     State Bar No. 007101
 2   William C. Reeves
     State Bar No. 008235
 3   MORALES FIERRO & REEVES
     600 S. Tonopah Drive, Suite 300
 4   Las Vegas, NV 89106
     Telephone: 702/699-7822
 5   Facsimile: 702/699-9455
 6   Attorneys for Defendant/Third Party Plaintiff
     St. Paul Fire and Marine Insurance Company
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10   CENTEX HOMES,                           )            Case No.: 2:17-cv-02407-JAD-VCF
                                             )
11                  Plaintiff,               )                             ORDER
                                                          STIPULATION AND PROPOSED   ORDER
                                             )            DISMISSING THIRD PARTY
12          vs.                              )            DEFENDANT FIRST SPECIALTY
                                             )            INSURANCE CORPORATION WITH
13   ST. PAUL FIRE & MARINE INS. CO., et al. )            PREJUDICE FROM THIRD PARTY
                                             )            COMPLAINT OF ST. PAUL FIRE AND
14                  Defendants.              )            MARINE INSURANCE COMPANY [DKT
                                             )            NO. 38]
15                                           )
                                             )                 ECF No. 283
16                                           )
     and related matter(s).                  )
17                                           )
18          Third Party Plaintiff St. Paul Fire & Marine Ins. Co. ("St. Paul") and Third Party Defendants

19   First Specialty Ins. Corp. ("FSIC") and Certain Underwriters at Lloyd's, London ("Lloyds")

20   stipulate and agree by and through counsel as follows:

21          WHEREAS, this matter is an insurance coverage action Centex Homes filed against various

22   insurance companies arising from an underlying construction defect matter;

23          WHEREAS, St. Paul previously filed a Third Party Complaint ("TPC") [Dkt. No. 38];

24          WHEREAS, the only remaining parties to the TPC are St. Paul, FSIC and Lloyds

25   (collectively "Parties") as all remaining Third Party Defendants were previously dismissed;

26          WHEREAS, a settlement has now been reached that resolves all the claims asserted in St.

27   Paul’s TPC against FSIC; and

28

                                                      1
     STIPULATION                                                         Case No.: 2:17-cv-02407-JAD-VCF
      Case 2:17-cv-02407-JAD-VCF Document 284
                                          283 Filed 10/12/20
                                                    10/08/20 Page 2 of 2



 1          WHEREAS, the Parties stipulate for the Court to issue an order dismissing St. Paul’s Third-

 2   Party Complaint against FSIC with prejudice, with both St. Paul and FSIC bearing their own

 3   attorneys fees and costs.

 4          IT IS SO AGREED.

 5   Dated: October 7, 2020

 6           MORALES FIERRO & REEVES                             THE GRAD LAW FIRM
 7
      By:    /s/ William C. Reeves                          By   /s/ Laleaque Grad
 8           William C. Reeves                                   Laleaque Grad
             Morales Fierro & Reeves                             The Grad Law Firm
 9           Attorneys for St. Paul                              Attorneys for FSIC
10           ROPERS MAJESKI
11
      By     /s/ Timothy Lepore
12           Timothy Lepore
             Ropers Majeski
13           Attorneys for Lloyds
14
                                                    ORDER
15

16           The Court,
          Based   on thehaving    considered
                           stipulation       the St.
                                       between   stipulation of and
                                                     Paul fire  the parties
                                                                    Marineand  good cause
                                                                             Insurance     appearing, orders
                                                                                       Company,
17   asCertain
        follows:Underwriters at Lloyd's London, and First Specialty Insurance Corporation [ECF
      No. 283], which I construe as a joint motion under Local Rule 7-1(c) because it was
18    signedSt.byPaul Firethan
                  fewer     andall
                                Marine  Insurance
                                   the parties     Company’s
                                               or their         Third
                                                        attorneys,    Party
                                                                    and     Complaint
                                                                         with         ("TPC")
                                                                              good cause        [Dkt. No.
                                                                                          appearing,   IT
19    IS is
     38] HEREBY
            dismissedORDERED
                       against Firstthat ALL Insurance
                                     Specialty CLAIMSCorporation
                                                           AGAINST with FIRST   SPECIALTY
                                                                            prejudice with the parties
      INSURANCE CORPORATION are DISMISSED with prejudice, each side to bear its
20    own fees
     bearing     and
              their   costs.
                    own fees and costs.

21          IT IS SO ORDERED.

22                                                 _________________________________
     DATED:________________                        U.S. District Judge Jennifer A. Dorsey
23                                                 Dated: October
                                                          DISTRICT 12, COURT
                                                                       2020     JUDGE
24

25

26
27

28

                                                        2
     STIPULATION                                                            Case No.: 2:17-cv-02407-JAD-VCF
